266 F.2d 551
Robert G. CARLISLE, Appellant,v.UNITED STATES of America, Appellee.
No. 13679.
United States Court of Appeals Sixth Circuit.
April 30, 1959.

Robert N. Gorman, Cincinnati, Ohio, Robert O. Leming, Cincinnati, Ohio, on brief, for appellant.
J. Leonard Walker, U. S. Atty., Louisville, Ky., Charles M. Allen, Asst. U. S. Atty., Louisville, Ky., on brief, for appellee.
Before ALLEN, Circuit Judge, and BOYD and MATHES, District Judges.
PER CURIAM.


1
This is an appeal from a judgment of conviction entered upon verdict of the jury in an income tax evasion case. Appellant complains of the sufficiency of the evidence as to wilfulness and of the admission in evidence of certain depreciation schedules.


2
No error is assigned as to any portion of the charge to the jury. After reviewing the record before us and hearing counsel, it appears that appellant was fairly tried and convicted, and that there is no merit to his appeal. Accordingly, the judgment of the District Court is affirmed.